Citation Nr: 0423072	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
trauma to the left testicular area, status-post incision and 
hematoma drainage.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant-Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty for training from September 
1976 to January 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied the benefit 
sought on appeal.

In August 2004, the RO forwarded to the Board statements from 
the veteran and his spouse, which were submitted in April 
2004.  The spouse's statement is essentially similar to her 
March 2004 testimony.  The veteran's statement appears to 
raise issues of entitlement to service connection for 
depression, a back disability, bilateral knee disabilities, 
and scars, and for a higher rating for generalized anxiety 
disorder.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a non-tender, non-painful 1.0 centimeter 
long and less than 1.0 millimeter wide scar on the left 
testicle with no adherence to underlying tissue, no 
induration, no keloid formation, and no hypo- or 
hyperpigmentation.  The veteran does not have any limitation 
of function as a result of the scarring.

3.  The veteran has chronic orchialgia.


CONCLUSION OF LAW

Criteria for a compensable evaluation for the residuals of 
trauma to the left testicular area, status-post incision and 
hematoma drainage, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 
7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

A rating decision in March 1978 granted service connection 
and assigned a 10 percent disability evaluation, under 
Diagnostic Code 7804, for status post incision and drainage 
of hematoma, residuals of trauma to left testicular area.  A 
rating decision in September 1982 reduced the rating to a 
noncompensable disability evaluation effective from December 
1982, under Diagnostic Code 7805.  The noncompensable rating 
has been in effect since then.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The residuals of left testicular trauma have been evaluated 
under 38 C.F.R. Section 4.118 using both Diagnostic Codes 
7804 and 7805.  Specifically, a 10 percent evaluation may be 
assigned under Diagnostic Code 7804 if there is a showing of 
a painful, superficial scar upon examination.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7805 calls for the rating of scars 
based on limitation of motion of the affected part.

The evidence of record reveals that the veteran has 
complained of periodic left testicular pain over the years 
and in February 1996 requested a compensable rating for 
limitation caused by testicular pain.  Since that time, the 
veteran has related having a pulling-type pain in his groin 
in addition to pain in the residual scarring of his scrotum.

Treatment records do not show that the veteran requires 
regular treatment for testicular pain, scarring and/or any 
other symptom associated with his in-service left testicular 
trauma and hematoma drainage.  In April 1997, the veteran was 
found to have chronic orchialgia and a left varicocele.  
There are no other findings and/or complaints of varicocele 
in the treatment records.  Additionally, treatment records do 
not contain any complaints of frequent urination and/or any 
other kind of voiding dysfunction.

In April 1996, the veteran underwent VA examination and 
complained of occasional pain in the left testicle, which he 
thought was a prosthetic at that time, with walking, playing 
sports, and having sexual intercourse.  There was tenderness 
in the right inguinal area and slight thickening of the left 
scrotal wall.  The left testicle was atrophic and there was 
no evidence of prosthesis treatment.

The veteran testified before an RO hearing officer in March 
1997 that he had severe pain in the left testicle as well as 
swelling in the groin area when nervous.  He stated that he 
took pain medication and elevated his feet to alleviate the 
swelling and pain.  The veteran testified that he experienced 
occasional discoloration, itching and secretion in the groin 
area, that he missed work quite often due to testicular pain, 
and that he was treated by a private physician for his 
testicular pain approximately twice per month.  The veteran 
submitted a statement from his wife reflecting that the 
veteran had difficulty maintaining an erection due to pain 
and discomfort.

Following the hearing, the RO attempted to obtain the private 
medical records identified by the veteran.  In July 1997, the 
RO was advised by the identified medical facility that it did 
not have any records of treatment for this veteran.

Upon VA examination performed in April 1997, the veteran was 
found to have an unremarkable scrotum.  The examiner reported 
that the examination was normal.  That same month, the 
veteran underwent VA psychiatric examination and described 
consuming alcohol daily at his place of employment, being 
depressed, and being anxious.  Axis I diagnoses of psychotic 
disorder not otherwise specified, generalized anxiety 
disorder, alcohol dependence, and polysubstance dependence in 
remission were rendered.

Treatment records dated through July 2002 reflect vague 
complaints of body aches in 2001, determined to be associated 
with allergies, and treatment for low back pain and lower 
abdomen pain.  In July 2002, when treated for low back pain, 
the veteran denied having any urinary problems.

The veteran underwent VA examinations in July 2003 and 
complained of pain in the left testicle with heavy lifting 
and occasional urinary hesitancy; he denied any urinary 
frequency problems or difficulty obtaining an erection and 
performing sexual intercourse.  The testicles were non-tender 
to palpation, there was no testicular atrophy, and the 
veteran had normal sensation, reflexes and peripheral pulses.  
There was a hardly noticeable scar on the left testicle that 
was 1.0 centimeters long and less than 1.0 millimeters wide.  
There was no evidence of pain in the scar area and there was 
no adherence to the underlying tissue.  The testicular skin 
was normal and there was no induration or limitation of 
motion caused by the scarring.  The scar was superficial with 
no inflammation, edema, keloid formation or hypo- or 
hyperpigmentation.  The veteran was determined to have a 1.0 
centimeter scar as likely as not a result of his in-service 
testicular surgery and chronic left testicular pain as likely 
as not due to his in-service testicular surgery.

The veteran and his wife testified before the Board in March 
2004 that the veteran had experienced testicular pain on some 
level everyday since the in-service injury, more severe with 
lifting, that the veteran wore a scrotal support issued by a 
VA physician, and that surgical intervention had been 
recommended to alleviate his complaints of pain.  The veteran 
stated that he did not desire to have any additional surgery.  
He testified that he did not have difficulty obtaining an 
erection, but that it was painful and he experienced pain 
following orgasm, that he experienced pain in the entire 
groin area, and that he had no problems with his scarring 
other than tenderness.  The veteran stated that he took over-
the-counter pain medications, occasionally soaked in Epsom 
salts and applied hot and/or cold packs to his groin area.  
The veteran's wife testified that the veteran urinated 
approximately four times per hour.

Given the evidence as outlined above, the Board finds that a 
compensable evaluation may not be assigned based upon tender 
and painful scarring because there is no objective evidence 
of either a tender or painful scar in the scrotal area.  
Additionally, a compensable evaluation may not be assigned 
for limitation of function because there is neither an 
assertion of such limitation nor is there objective evidence 
of limitation of the affected part.  Specifically, the hardly 
visible scar is described as non-tender with no evidence of 
pain or limitation.  Furthermore, treatment records do not 
contain any complaints of pain and/or limitation due solely 
to scarring.  And, the veteran testified that his limitation 
was due to groin pain and not problems with his scarring.

The Board notes that the rating criteria for scars were 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49590 - 
49599 (July 31, 2002).  The RO did not advised the veteran of 
the revised rating criteria.  The Board finds that there was 
no prejudice to the veteran in this instance, as the rating 
criteria at Diagnostic Codes 7804 and 7805 remained 
essentially the same in the revised rating criteria.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

The Board has also considered various other rating criteria 
in an effort to determine if the veteran may be assigned a 
compensable evaluation for the residuals of his testicular 
trauma and subsequent surgery.  The evidence reflects chronic 
orchialgia, testicular pain, as the only residual attributed 
to the veteran's in-service injury.  Although the veteran's 
wife most recently described frequency of urination, the 
veteran has denied such problems during medical examinations 
and he has never presented for treatment of a frequency 
and/or voiding dysfunction.  Thus, use of the rating criteria 
for genitourinary disabilities is not for application.  

It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Although 
testicular pain has been attributed to the in-service injury, 
the Board finds that in addition to the veteran's complaints 
of pain there is no underlying disability upon which 
compensation may be predicated.  There is no medical evidence 
to suggest that the veteran experiences industrial impairment 
as a result of his alleged testicular pain notwithstanding 
the veteran's testimony that he missed work as a result of 
testicular pain.  As noted above, the veteran does not 
participate in regular treatment, uses over-the-counter 
medication on an as needed basis, and has no identifiable 
disability for which a compensable evaluation may be 
assigned.  Therefore, the veteran's request for a compensable 
evaluation for the residuals of trauma to the left testicle 
is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he experiences interference 
with his employment as a result of his service-connected 
residuals of left testicle trauma, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings and the Board 
has been similarly unsuccessful.  The veteran has not 
required frequent periods of hospitalization and treatment 
records are void of any finding of exceptional limitation due 
to the residuals of trauma to the left testicle and 
subsequent surgery beyond that contemplated by the schedule 
of ratings.  

The Board notes that loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
and his request for a compensable evaluation is also denied 
on an extra-schedular basis.

II.  VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in July 1996, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in July 2003.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2003.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that his service-connected disability was 
more severe than rated, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, providing him physical examinations, 
and requesting medical opinions as to what disability may be 
attributed to his in-service left testicular trauma and 
surgery.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Furthermore, the 
veteran testified before an RO hearing officer in March 1997 
and the veteran and his wife testified before the Board in 
March 2004. 

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A compensable rating for the residuals of trauma to the left 
testicle, status-post incision and hematoma drainage, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



